Carroll, J.
The plaintiff, a boy ten years of age, while crossing Harvard Square, Brookline, was struck and injured by a motor car *215driven by the defendant. The only question raised by the bill of exceptions is the due care of the plaintiff. The accident occurred August 23,1914. The jury found for the plaintiff.
The defendant’s contention was that, while he was proceeding outbound through Harvard Square and moving at about eight miles an hour, the plaintiff ran out from the sidewalk on the defendant’s right and crossed the square without looking; that after he had passed beyond and in front of the defendant’s car, he suddenly turned and stepped into the forward left hand side of the car. There was also evidence that the plaintiff went across the square “on a dog trot,” continuing in the same direction, “that the automobile changed direction and ran the plaintiff down; that it seemed to chase him.” The plaintiff testified that he looked up and down when about to cross, and heard no automobile horn, and did not change his course from the time he left the curbstone. On this evidence, the plaintiff’s care was clearly a question for the jury. Creedon v. Galvin, 226 Mass. 140. See also Rasmussen v. Whipple, 211 Mass. 546; Shipelis v. Cody, 214 Mass. 452.

Exceptions overruled.